Citation Nr: 1702851	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  05-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bipolar disorder.  After the Board remanded the case in April 2008 and September 2008, an August 2009 Board decision reopened the previously denied claim and denied service connection for a psychiatric disorder on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2010 Order, granted the parties' Joint Motion for Partial Remand, vacating the Board's decision solely with regard to the denial of service connection and remanding the case for compliance with the terms of the Joint Motion.  The Board remanded the Veteran's claim in October 2010 for development consistent with the parties' Joint Motion for Partial Remand, and subsequently denied the claim in a July 2012 Board decision.  

Thereafter, the Veteran appealed the July 2012 Board decision to Court, which, in a March 2014 Memorandum Decision, vacated the July 2012 Board decision and remanded the case for further development and readjudication.  Thereafter, the Board remanded the case for further development in November 2014 and it now returns for further appellate review.

The Veteran provided testimony before the undersigned Veterans Law Judge sitting at the Phoenix RO in May 2012.  A transcript of the hearing has been associated with the Veteran's record.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the November 2014 remand, the Board ordered the AOJ to obtain any official service department records-such as relevant unit histories, deck logs, safety reports, etc.-that might corroborate the Veteran's accounts of his alleged in-service experiences that he believes resulted in his acquired psychiatric disorder.  Specifically, the Board directed the AOJ to:

Contact the Naval History and Heritage Command Operational Archives or any other appropriate service department and/or Federal agency, to attempt to obtain unit histories, deck logs, safety reports, and/or any other document which could be used to verify the Veteran's claimed in service stressors related to (1) a fire in the forward torpedo room while he was aboard the submarine U.S.S. Grayback; (2) his contention that his service aboard this submarine was filled with "terror," associated with the tensions associated with the Cold War/Cuban missile crisis, with people ostensibly wearing pins "meaning we're going to die!;" and (3) at least two incidents in which the submarine almost sank, with the crew having to "abandon ship" after one such incident when the submarine reached the surface.

In order to assist the AOJ's efforts, the Board noted that the Veteran's service personnel records document service in the Submarine Force, United States Pacific Fleet on the U.S.S. Grayback during the fall of 1962 and spring of 1963.  Service personnel records also place the Veteran aboard two other submarines, the U.S.S. Tunny in July and August 1962 and the U.S.S. Cusk in September 1962. 

In May 2015, the AOJ requested such records from the Naval History and Heritage Command as well as the Modern Military Branch of the National Archives and Records Administration (NARA).  Later in May 2015, the Naval History and Heritage Command provided the command history report for the U.S.S. Cusk for 1962, but indicated that the equivalents for the U.S.S. Tunny and U.S.S. Grayback were not available for the years in question.  It was advised that the AOJ contact NARA for copies of relevant deck logs.  

In June 2015, NARA indicated that the requested records were located, but that NARA was unable to comply with the request because the records were too voluminous to provide as a courtesy. In this regard, it was advised that NARA could perform a review of the deck logs and assist the AOJ if a two to three month date range, details of the incident, the location of interest at the time of the incident, and any other helpful details were provided.  Specific to the AOJ's request, NARA noted that the date ranges provided were specific enough to perform a review; however, no incident description was provided.  

Thereafter, in a July 2015 letter, the AOJ advised the Veteran that that NARA required further, detailed information within a more specific timeframe in order to furnish copies of the relevant pages.  As such, he was requested to submit a statement with as much detail as possible regarding the claimed incidents.  Subsequently, in August 2015, the Veteran submitted a detailed statement regarding his claim.  However, the AOJ never requested additional information from NARA in light of the Veteran's statement, or notify him that the records were unavailable in accordance with the Board's remand directives and current VA regulations. 

In this regard, VA has a duty to search for records that would assist a Veteran in the development of his claim, and for which the Veteran has provided the Secretary information sufficient to locate such records, to include making as many requests as are necessary and ending only when such a search would become "futile."  In Gagne v. McDonald, the Court defined futile, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, as "a search where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian."   27 Vet. App. 397, 403 (2015).  The Court held that "the duty to assist required VA to submit multiple 60-day record searches" to Joint Services Records Research Center and that "the 13-month period in [that] case" was not "unreasonably long" where the appellant provided information regarding his stressor.  Id. at 404.  By extension, when such records have been located, VA has a duty to obtain such records so that the information contained therein can be used in the adjudication of the Veteran's claim.

Therefore, the Board finds that a remand is necessary in order to again contact NARA in order to attempt to verify the Veteran's claimed in-service incidents and, if such records are unavailable, to notify the Veteran in accordance with VA regulations.

The Board further finds that a remand is necessary in order to obtain an addendum opinion that complies with its November 2014 remand orders.  In this regard, the Board previously noted that, in its March 2014 decision, the Court found that the Board erred in finding in its July 2012 decision that an August 2011 VA examination was adequate and in substantial compliance with the Court's March 2010 remand.  Specifically, the Court stated that:  

[The VA examiner] failed to offer anything approaching a reasoned analysis for his conclusion that [the Veteran's] condition is not related to service.  He simply stated that [the Veteran's] service medical records do not contain any notation or diagnosis of a mental disorder, but such a notation or diagnosis is not required if the symptoms demonstrated in service can be attributed to later diagnosed bipolar disorder, see 38 C.F.R. § 3.303(d) (2013), which is the question essentially presented to [the VA examiner] in the joint motion for remand.  [The VA examiner] did not consider any of [the Veteran's] specific assertions about incidents in service that he believed precipitated his disorder or any of his assertions that his behavior after he was reassigned from submarine duty was a result of his recently acquired disorder.  

Based on the above, the Court in its March 2014 decision directed the Board to obtain a new medical opinion that:

[E]xpressly considers, not just [the Veteran's] basic assertion that his condition began in May 1963, as [the VA examiner who conducted the VA examination in August 2011] did, but the claimed facts that underlie that contention.  Specifically, the examiner will consider whether any of the incidents that [the Veteran] recalls could have precipitated bipolar disorder or any other mental condition and, regardless of the answer to that question, whether any of the behavior [the Veteran] exhibited in service after leaving submarine duty-as evidenced by his statements and his personnel records[]-is evidence of bipolar disorder or any other mental condition.  

Therefore, in November 2014, the Board directed that an addendum opinion addressing such inquiries be obtained.  Further, to the extent the opinion is negative to the Veteran, the reasons for rejecting the positive opinions of record, to specifically include a September 2014 evaluation completed by E.D.B., Ph. D., were to be set forth in detail by the clinician.

Subsequently, in April 2016, the August 2011 VA examiner again reviewed the file and offered an addendum opinion in which he essentially reiterated his previous opinion that it was less likely than not that the Veteran's acquired psychiatric disorder was related to service; however, he did not address the specific inquiries as directed by the Board, and by extension, the Court, or address E.D.B., Ph.D.'s September 2014 evaluation.  Therefore, a remand is necessary in order to obtain an addendum opinion. 

Accordingly, the case is REMANDED for the following action:
 
1.  Contact NARA to attempt to obtain unit histories, deck logs, safety reports, and/or any other document which could be used to verify the Veteran's claimed in service stressors related to (1) a fire in the forward torpedo room while he was aboard the submarine U.S.S. Grayback; (2) his contention that his service aboard this submarine was filled with "terror," associated with the tensions associated with the Cold War/Cuban missile crisis, with people ostensibly wearing pins "meaning we're going to die!;" and (3) at least two incidents in which the submarine almost sank, with the crew having to "abandon ship" after one such incident when the submarine reached the surface.  In this regard, NARA should be provided with the Veteran's August 2015 statement regarding his claimed in-service incidents.

If necessary, the AOJ must conduct several separate inquiries to cover the periods of time in question.  If the service department and/or Federal agency are unable to provide the information, they must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file and all attempts to secure this information must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ s unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence. The Veteran and his attorney must then be given an opportunity to respond.
 
3.  After the above development is completed, the AOJ  must prepare a summary for the examiner of the stressor or stressors that it has determined are established by the record.  

4.  After completing the above development, provide the record, to include a complete copy of this remand and March 2014 Court decision, to the VA mental health professional who conducted offered the April 2016 addendum opinion.  If the examiner is unavailable, forward the claims file to another mental health professional to obtain the requested opinion.  Based on review of the evidence contained therein, the clinician should specifically offer responses to the following: 

(A)  Identify all of the Veteran's current psychiatric disorders.   

(B)  For each such currently diagnosed disorder, the examiner should offer an opinion as to whether such is at least as likely as not related to service.  

A comprehensive rationale for any opinion offered should be provided.  Specifically, the clinician is to consider whether any of the in-service incidents found to be established pursuant to the development requested in Step 2 above, could have precipitated a bipolar disorder or any other mental condition.  To the extent the development herein results in no corroboration of any of the specific stressors submitted by the Veteran, the examiner is to consider whether the rigors generally typical of service aboard a submarine in the Pacific in 1962 and 1963-which is documented by the record-could have precipitated bipolar disorder or any other mental condition.  Regardless of the answers to the above questions, the examiner is to state whether any of the behavior the Veteran exhibited in service after leaving submarine duty-as evidenced by his statements and his personnel records-represents evidence of bipolar disorder or any other mental condition.  

A rationale for any opinion offered should be provided.  To the extent the opinion is negative to the Veteran, the reasons for rejecting the positive opinions of record, to specifically include the September 2014 evaluation completed by E.D.B., Ph. D., are to be set forth in detail by the clinician.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



